Exhibit 10.1


VOTING AGREEMENT
 
This Voting Agreement, dated as of April 29, 2014 (this “Agreement”), is made by
and among Multimedia Games, Inc., a Delaware corporation (“Parent”), and the
undersigned shareholders and option holders (each a “Shareholder” and
collectively, the “Shareholders”) of PokerTek, Inc., a North Carolina
corporation (the “Company”).  Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Merger Agreement (as
defined below).
 
RECITALS:
 
WHEREAS, concurrently with the execution of this Agreement, Parent,
23Acquisition Co., a North Carolina corporation and a wholly owned Subsidiary of
Parent (“Merger Sub”), and the Company have entered into that certain Agreement
and Plan of Merger (the “Merger Agreement”);


WHEREAS, pursuant to the Merger Agreement and subject to the terms and
conditions therein, Merger Sub will merge with and into the Company (the
“Merger”) and the separate corporate existence of Merger Sub shall thereupon
cease, and the Company shall be the surviving corporation in the Merger (the
“Surviving Corporation”);


WHEREAS, in connection with the Merger and at the Effective Time, (a) each share
of issued and outstanding Company Common Stock (other than shares to be canceled
in accordance with Section 2.1(c) of the Merger Agreement) shall be converted
into the right to receive from the Surviving Corporation a cash amount equal to
$1.35 per share, and (b) each share of capital stock of Merger Sub issued and
outstanding immediately prior to the Effective Time shall be converted into and
become one validly issued, fully paid and nonassessable share of common stock,
no par value per share, of the Surviving Corporation in accordance with the
terms and conditions of the Merger Agreement;


WHEREAS, each Shareholder owns, beneficially or of record, or has sole voting
power with respect to the outstanding shares of Company Common Stock or options
to purchase Company Common Stock identified as being held by such Shareholder on
Schedule 1 attached hereto (such shares of Company Common Stock, together with
(a) outstanding options, warrants, other derivative securities or rights to
acquire any additional shares of Company Common Stock or any security
exercisable for or convertible into shares of Company Common Stock
(collectively, “Equity Interests”), (b) any voting securities or Equity
Interests of the Company issued or exchanged with respect to such shares of
Company Common Stock upon any recapitalization, reclassification, merger,
consolidation, spin-off, partial or complete liquidation, stock dividend,
split-up or combination of the securities of the Company or any other change in
the Company’s capital structure, and (c) any right, voting agreement, power, or
irrevocable proxy to vote shares of Company Common Stock or any voting
securities or Equity Interests of the Company issued or exchanged with respect
to such shares of Company Common Stock, the “Covered Shares”);


WHEREAS, the Board of Directors of the Company, acting upon the recommendation
of a special committee formed by the Board of Directors of the Company for the
purpose of evaluating and negotiating strategic alternatives and/or transactions
for the Company, including, but not limited to, the Merger Agreement and the
Transactions contemplated therein, any Superior Proposal, any Company Takeover
Proposal, any Alternative Acquisition Agreement, and/or any other similar
transactions, (a) has approved and declared advisable the Merger Agreement and
determined that the Merger Agreement is in the best interests of its
shareholders, (b) has approved and declared advisable the Merger, on the terms
and subject to the conditions provided for in the Merger Agreement, and
determined that the Merger is in the best interests of its shareholders, (c) has
reviewed the terms of the Merger and determined that such terms are fair and (d)
has recommended adoption by its shareholders of the Merger Agreement and the
Merger; and

 
1

--------------------------------------------------------------------------------

 
 


WHEREAS, in order to induce Parent to enter into the Merger Agreement, each
Shareholder desires to vote their respective Covered Shares (including, but not
limited to, any Covered Shares that such Shareholder has the right to vote due
to any agreement, proxy or other similar right) in favor of the adoption of the
Merger Agreement and the Merger in accordance with the terms of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby
mutually covenant and agree as follows:
 
1.           Agreement to Vote Covered Shares; Grant of Irrevocable Proxies.
 
(a)           Unless and until this Agreement shall be terminated pursuant to
Section 4, each Shareholder agrees that, solely in such Shareholder’s capacity
as a shareholder of the Company, at every meeting of the shareholders of the
Company called, and at every postponement or adjournment thereof, and on every
action or approval by written consent of the shareholders of the Company, each
Shareholder irrevocably agrees to vote all such Shareholder’s Covered Shares
(including, but not limited to, any Covered Shares that such Shareholder has the
right to vote due to any agreement, proxy or other similar right) which are
outstanding and owned, beneficially or of record, by such Shareholder on the
record date of such meeting (the “Eligible Shares”) (i) in favor of adoption of
the Merger Agreement and in favor of the Merger, and (ii) against (A) any
proposal made in opposition to adoption of the Merger Agreement or in
competition or inconsistent with the Merger or any other transaction
contemplated by the Merger Agreement, (B) any Company Takeover Proposal
(including, without limitation, any Superior Proposal), (C) any change in the
management or board of directors of the Company (other than as contemplated by
the Merger Agreement), (D) any sale or transfer of a material amount of assets
or capital stock of the Company or any of its subsidiaries, (E) any action,
matter, agreement or proposal submitted to the shareholders of the Company for
approval, if it could reasonably be expected that, or if such Shareholder has
actual knowledge that, the approval of such action, matter, agreement or
proposal would result in a breach of any representation, warranty, covenant or
agreement or any other obligation of the Company under the Merger Agreement, and
(F) any action, proposal, transaction or agreement that is intended, or could
reasonably be expected, to impede, interfere with, delay, discourage, inhibit,
postpone or adversely affect the Merger or the other Transactions contemplated
by the Merger Agreement or change in any manner the voting rights of any class
of any shares or securities of the Company (including, without limitation, any
amendments to the Company’s Articles of Incorporation or Bylaws). For the
avoidance of doubt, each Shareholder agrees that, during the term of this
Agreement, the obligations of such Shareholder set forth herein shall not be
affected by any breach or alleged breach by Parent or Merger Sub of any of its
respective representations, warranties, agreements or covenants set forth in the
Merger Agreement.
 

 
2

--------------------------------------------------------------------------------

 

 
(b)           Each Shareholder agrees that each of Patrick J. Ramsey and Todd F.
McTavish, each in his capacity as an officer of Parent, shall act, and is hereby
appointed by such Shareholder, as the agent, proxy and attorney-in-fact for such
Shareholder, with full power of substitution and resubstitution, solely to cause
the Eligible Shares to be counted as present and to vote the Eligible Shares
prior to the termination of this Agreement in accordance with Section 1(a);
provided, that this proxy and power of attorney shall not be construed to permit
such persons to exercise any stock option held by any Shareholder without such
Shareholder’s prior written consent.  This proxy and power of attorney is given
to secure the performance of the duties of such Shareholder under this
Agreement.  With respect to the proxy and power of attorney granted by such
Shareholder under this Section 1(b), (i) such Shareholder shall take such
further action or execute such other instruments, at Parent’s sole cost and
expense, as may be reasonably necessary to effectuate the intent of such proxy;
(ii) such proxy and power of attorney shall be irrevocable during the term of
this Agreement, shall be deemed to be coupled with an interest sufficient in law
to support an irrevocable proxy and shall revoke any and all prior proxies
granted by such Shareholder inconsistent with such proxy; (iii) such power of
attorney is a durable power of attorney and shall survive the dissolution,
bankruptcy, death or incapacity of such Shareholder; and (iv) such proxy and
power of attorney shall terminate upon the termination of this Agreement.  Each
Shareholder shall execute and deliver to Parent any proxy cards or other voting
materials that such Shareholder receives to vote in favor of the adoption of the
Merger Agreement and the Merger and in accordance with the other matters set
forth in Section 1(a).
 
(c)           Each Shareholder agrees that all Covered Shares that such
Shareholder purchases, acquires the right to vote or otherwise acquires
beneficial ownership of after the execution of this Agreement shall be subject
to the terms of this Agreement and shall constitute Eligible Shares for all
purposes of this Agreement.
 
2.           Agreement to Retain Covered Shares; No Transfers.
 
Unless and until this Agreement shall be terminated pursuant to Section 4, each
Shareholder agrees that such Shareholder will not, directly or indirectly, (a)
sell, offer, exchange, assign, pledge or otherwise dispose of or encumber
(“Transfer”), or enter into any contract, arrangement, option, understanding or
other agreement with respect to, or consent to, a Transfer of any of such
Shareholder’s Covered Shares (including, but not limited to, any Covered Shares
that such Shareholder has the right to vote due to any agreement, proxy or other
similar right) or any economic, voting or other direct or indirect interest
therein, (b) grant a proxy or power or attorney or enter into any voting
agreement or other arrangement concerning any of the Covered Shares (except, in
each case, for the voting agreement and appointment of proxy under Section 1 and
the fulfillment of all other agreements and obligations of such Shareholder
hereunder), (c) enter into, or deposit such Shareholder’s Covered Shares into, a
voting trust or take any other action that would, or could reasonably be
expected to, result in a diminution of the voting power represented by any of
such Shareholder’s Covered Shares, or (d) commit or agree to take any of the
foregoing actions. Any attempted Transfer of Covered Shares or any interest
therein in violation of this Section 2 shall be null and void. Each Shareholder
makes no agreement or understanding herein in such Shareholder’s capacity as a
director or officer of the Company (if such Shareholder holds such office), and
nothing in this Agreement will be construed to prohibit, limit or restrict such
Shareholder from exercising such Shareholder’s fiduciary duties as an officer or
director of the Company. Each Shareholder further agrees that all shares of
Company Common Stock that such Shareholder purchases, acquires the right to vote
or otherwise acquires beneficial ownership of after the execution of this
Agreement shall be subject to the terms of this Agreement and shall constitute
Covered Shares for all purposes of this Agreement.
 

 
3

--------------------------------------------------------------------------------

 
 
 
3.           Representations and Warranties.
 
Each Shareholder hereby represents and warrants to Parent and the Company that
(a) such Shareholder has the power and authority and legal capacity to enter
into, execute and deliver this Agreement and perform its obligations under this
Agreement; (b) this Agreement has been duly and validly executed and delivered
by such Shareholder and constitutes the legal, valid and binding obligation of
such Shareholder, enforceable against such Shareholder in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and applicable rules of
law governing the availability of equitable remedies; (c) the execution and
delivery of this Agreement and the performance by such Shareholder of its
obligations hereunder do not require the authorization, consent, approval,
license, exemption or other action by any third party or Governmental Entity, do
not violate applicable Law or conflict with or result in a breach of any
contractual obligations applicable to such Shareholder or such Shareholder’s
property or assets; (d) (i) such Shareholder beneficially owns (as defined in
Rule 13d-3 under the Exchange Act) and has sole voting power with respect to the
Covered Shares (including, but not limited to, any Covered Shares that such
Shareholder has the right to vote due to any agreement, proxy or other similar
right) identified as being held by such Shareholder on Schedule 1 attached
hereto, such shares are free and clear of any pledges, liens, claims, charges,
encumbrances, hypothecations, options, rights of first refusal, rights of first
offer and security interests (including any restrictions on the right to vote or
otherwise transfer such Covered Shares) of any kind or nature whatsoever other
than those arising from such Shareholder’s obligations under this Agreement, the
Merger Agreement and the transactions contemplated hereby and thereby, (ii)
there are no proxies heretofore given in respect of any or all of the Covered
Shares (including, but not limited to, any Covered Shares that such Shareholder
has the right to vote due to any agreement, proxy or other similar right), and
(iii) there are, other than this Agreement, no voting trusts or voting
agreements with respect to such Shareholder’s Covered Shares; (e) other than the
Covered Shares (including, but not limited to, any Covered Shares that such
Shareholder has the right to vote due to any agreement, proxy or other similar
right) that are identified as to such Shareholder on Schedule 1 attached hereto,
such Shareholder does not own, beneficially or of record, any outstanding voting
securities or Equity Interests in the Company; and (f) such Shareholder is not
currently engaged in any discussions or negotiations with any Person (other than
Parent and Merger Sub) regarding any Company Takeover Proposal.
 

 
4

--------------------------------------------------------------------------------

 

4.           Termination of Agreement.
 
This Agreement shall remain in full force and effect until, and the provisions
of this Agreement, including, but not limited to, Section 1, Section 2, and
Section 3, shall terminate upon, the earliest to occur of any of the
following:  (a) the Merger Agreement, as it may be amended or modified from time
to time, is terminated in accordance with its terms; (b) the Effective Time; or
(c) the parties hereto execute a written agreement to terminate this
Agreement.  No such termination of this Agreement shall relieve any party hereto
from any liability for any breach of this Agreement prior to termination.
 
5.           Notices.
 
All notices, requests and other communications to any party hereunder shall be
in writing and shall be deemed given if delivered personally, sent or e-mail of
a PDF document (which is confirmed by an acknowledgement that the e-mail was
delivered) or sent by overnight courier (providing proof of delivery) to the
parties at the following addresses:
 
If to Parent or Merger Sub, to:


Multimedia Games, Inc.
206 Wild Basin Road South
Austin, Texas  78746
ATTN:  Todd F. McTavish, Esq.
E-mail:  Todd.Mctavish@mm-games.com


with a copy (which shall not constitute notice) to:


Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Attention:  William P. Mills, Esq.
Email: William.Mills@cwt.com


If to any Shareholder, to such Shareholder at the address specified on Schedule
1 hereto, with copies (which shall not constitute notice) to:
 
PokerTek, Inc.
1150 Crews Road, Suite F
Matthews, NC 28105
Attention: Mark Roberson, Chief Executive Officer
E-mail : Mark.Roberson@pokertek.com

 
and


Morse Zelnick Rose & Lander, LLP
825 Third Avenue
New York, New York 10022
Attention: Kenneth S. Rose, Esq.
E-mail: krose@mzrl.com






 
5

--------------------------------------------------------------------------------

 

 


or such other address or electronic mail address as such party may hereafter
specify by like notice to the other parties hereto.  All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5 P.M. in the place of receipt and such
day is a Business Day in the place of receipt.  Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt.  In the event that an
addressee of a notice or communication rejects or otherwise refuses to accept a
notice or other communication delivered or sent in accordance with this Section
5, or if the notice or other communication cannot be delivered because of a
change in address for which no notice was given, then such notice or other
communication is deemed to have been received upon such rejection, refusal or
inability to deliver.
 
6.           Entire Agreement; No Third-Party Beneficiaries.
 
This Agreement (including the exhibits and schedules hereto and any other
documents and instruments referred to herein or contemplated hereby),
constitutes the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and is not intended to and shall not confer
upon any Person other than the parties hereto any rights or remedies
hereunder.  Nothing in this Agreement shall be considered to give any person
other than the parties any legal or equitable right, claim or remedy under or in
respect of this Agreement or any provision of this Agreement.
 
7.           Specific Performance.
 
The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed prior to termination of this
Agreement in accordance with their specific terms or were otherwise breached,
and that there would not be an adequate remedy at law for money damages in such
event.  It is accordingly agreed that the Parent shall be entitled to specific
performance and an injunction or injunctions or other equitable relief to
prevent breaches or threatened breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, without bond or other
security being required, this being in addition to any other remedy to which
they are entitled at law or in equity.
 

 
6

--------------------------------------------------------------------------------

 

8.           Severability.
 
If any term or other provision of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal or incapable of being enforced by
any rule of law or public policy, all other terms, provisions and conditions of
this Agreement shall nevertheless remain in full force and effect.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable Law in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.
 
9.           Further Assurances.
 
Each Shareholder shall, from time to time, execute and deliver, or cause to be
executed and delivered, such additional or further transfers, assignments,
endorsements and other instruments as Parent or Merger Sub may reasonably
request in order to carry out the transactions contemplated by this Agreement.
 
10.           Expenses.
 
Except as otherwise provided herein or in the Merger Agreement, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.
 
11.           Headings.
 
All headings set forth in this Agreement are intended for convenience only and
shall not control or affect the meaning, construction or effect of this
Agreement or of any of its provisions.  All words used in this Agreement shall
be construed to be of the appropriate gender or number as the context requires.
Unless otherwise expressly provided, the word “including” does not limit the
preceding words or terms.
 
12.           Counterparts.
 
This Agreement may be executed in two or more counterparts (including by means
of facsimile or electronically transmitted portable document format (PDF)
signature pages), each of which shall be deemed to be an original, but all of
which together shall constitute and be one and the same instrument; provided,
that fax or electronically transmitted signatures of this Agreement shall be
deemed to be originals.  Counterpart signatures need not be on the same page and
shall be deemed effective upon receipt.
 
13.           Governing Law; Jurisdiction.
 
The laws of the State of Delaware (without giving effect to its conflicts of law
principles) shall govern this Agreement and all matters arising out of or
relating to this Agreement and any of the transactions contemplated hereby,
including its negotiation, execution, validity, interpretation, construction,
performance and enforcement; provided, that such matters shall be governed by
and construed in accordance with the North Carolina Business Corporation Act as
 

 
7

--------------------------------------------------------------------------------

 

to matters within the scope thereof.  The parties hereto hereby irrevocably
submit to the federal and state courts located in the State of Delaware over any
action or proceeding arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereto hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such courts.  The parties hereto hereby irrevocably waive any
objection which they may now or hereafter have to the laying of venue of any
action or proceeding brought in such court or any claim that such action or
proceeding brought in such court has been brought in an inconvenient
forum.  Each of the parties hereto agrees that a judgment in such action or
proceeding may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by Law.  Each of the parties hereto hereby irrevocably
consents to process being served by any party to this Agreement in any action or
proceeding by delivery of a copy thereof in accordance with the provisions of
Section 5.
 
14.           Amendments; Waivers.
 
Any amendment or modification of or to any provision of this Agreement, and any
consent to any departure of any party from the terms of any provision of this
Agreement, shall be effective only if it is made or given in writing and signed
by each party hereto.  Notwithstanding the foregoing sentence, any failure of
any of the parties to comply with any obligation, covenant, agreement or
condition herein may be waived by any party entitled to the benefits thereof
only by a written instrument signed by such party granting such waiver, but such
waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure.  The failure of any party to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of those rights.
 
15.           Successors and Assigns.
 
This Agreement shall apply to, be binding in all respects upon and inure to the
benefit of the parties and their respective successors and permitted
assigns.  No party may assign any of its rights under this Agreement without the
prior written consent of each of the other parties, except that Parent may
assign all or any of its rights, interests and obligations hereunder to any of
its Affiliates.
 
[signature page follows]



 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be duly
executed as of the date first above written.




MULTIMEDIA GAMES, INC.


By: /s/ Patrick J.
Ramsey                                                                
Name:  Patrick J. Ramsey
Title:           CEO



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be duly
executed as of the date first above written.




SHAREHOLDER:
 


/s/ Gehrig H.
White                                                                        
Gehrig H. White






For purposes of acknowledging and agreeing to the terms and conditions of this
Voting Agreement, and not as a Shareholder:



 
/s/ Margaret
White                                                                        
Margaret White, Spouse

 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be duly
executed as of the date first above written.




SHAREHOLDER:



 
/s/ James T.
Crawford                                                              
James T. Crawford






For purposes of acknowledging and agreeing to the terms and conditions of this
Voting Agreement, and not as a Shareholder:






/s/ Lisa Crawford                                                              
Lisa Crawford, Spouse





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be duly
executed as of the date first above written.




SHAREHOLDER:






/s/ Lyle A.
Beman                                                                        
Lyle A. Berman





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be duly
executed as of the date first above written.




SHAREHOLDER:






/s/ Joseph J.
Lahti                                                              
Joseph J. Lahti






For purposes of acknowledging and agreeing to the terms and conditions of this
Voting Agreement, and not as a Shareholder:






/s/ Teresa Lahti                                                              
Teresa Lahti, Spouse







 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be duly
executed as of the date first above written.




SHAREHOLDER:






/s/ Mark D.
Roberson                                                              
Mark D. Roberson






For purposes of acknowledging and agreeing to the terms and conditions of this
Voting Agreement, and not as a Shareholder:






/s/ Debbie
Roberson                                                                        
Debbie Roberson, Spouse
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be duly
executed as of the date first above written.




SHAREHOLDER:






/s/ Arthur L.
Lomax                                                                        
Arthur L. Lomax






For purposes of acknowledging and agreeing to the terms and conditions of this
Voting Agreement, and not as a Shareholder:






/s/ Connie Lomax                                                              
Connie Lomax, Spouse





 
 

--------------------------------------------------------------------------------

 

Schedule 1


Name and Address of Shareholder
(and controlled affiliates, if applicable)
Shares of Common Stock
Options
RSUs
Gehrig H. White
 
1,102,736
0
0
James T. Crawford
 
751,622
125,000
0
Lyle A. Berman
 
659,715
80,000
0
Joseph J. Lahti
 
447,919
20,000
0
Mark D. Roberson
 
211,648
191,000
300,000
Arthur L. Lomax
 
258,280
0
0




 
 

--------------------------------------------------------------------------------

 
